Citation Nr: 1047428	
Decision Date: 12/21/10    Archive Date: 12/22/10

DOCKET NO.  07-37 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Whether the decision to suspend the Veteran's benefits from 
December 27, 2001 to September 21, 2006, based upon fugitive 
felon status, was correct.

2.  Whether the overpayment created by the suspension of benefits 
based upon fugitive felon status is valid.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Counsel



INTRODUCTION

The Veteran served on active duty from July 1970 to September 
1972.

These matters come before the Board of Veterans' Appeals (Board) 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Fort Harrison, Montana, in which the RO 
suspended the Veteran's benefits based on fugitive felon status 
and found that there was an overpayment created by this 
suspension of benefits.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran was scheduled for a hearing before the Board in 
Washington, D.C. However, after the RO requested clarification as 
to the type of hearing the Veteran desired, the Veteran indicated 
in a November 2010 response that he wanted to appear at a hearing 
before a Veterans Law Judge of the Board at the RO, i.e., a 
Travel Board hearing.

 As the Veteran has the right to a Travel Board hearing, a remand 
is required for such a hearing to be scheduled.  See 38 U.S.C.A. 
§ 7107(b) (West 2002); 38 C.F.R. § 20.700(a) (2010).

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a 
Travel Board hearing. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


